            Case 1:21-cv-01617-TNM Document 1 Filed 06/14/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CODEBREAKER FILMS LLC
 817 Erie Street
 Oakland, CA 94610

                Plaintiff,
        v.

 FEDERAL BUREAU OF
 INVESTIGATION                                        Civil Action No. __________________
 935 Pennsylvania Avenue, NW
 Washington, DC 20535

 UNITED STATES DEPARTMENT OF
 JUSTICE
 950 Pennsylvania Avenue, NW
 Washington, DC 20530

                Defendants.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Codebreaker Films LLC (“Codebreaker Films” or “Plaintiff”), by and through its

undersigned counsel, hereby alleges as follows:

       1.      This is an action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”

or the “Act”), for declaratory, injunctive, and other appropriate relief brought by Codebreaker

Films against the United States Department of Justice (“DOJ”) and Federal Bureau of Investigation

(“FBI”) (collectively, “Defendants”).

       2.      By this action, Plaintiff seeks to compel Defendants to comply with their

obligations under FOIA to release records Plaintiff requested in connection with their documentary

filmmaking.    Plaintiff is statutorily entitled to disclosure of the requested records, which

Defendants have withheld in violation of the Act.



                                                  1
            Case 1:21-cv-01617-TNM Document 1 Filed 06/14/21 Page 2 of 8




                                             PARTIES

       3.      Plaintiff Codebreaker Films LLC is a documentary film production company

incorporated in California, with offices in California and New York. Codebreaker Films and its

filmmakers have produced several documentary films to date, including United States vs. Reality

Winner, National Bird, From Journalist to Hostage, and Enemies of the State.

       4.      Defendant United States Department of Justice is an agency of the federal

government within the meaning of 5 U.S.C. § 551 and 5 U.S.C. § 552(f) that has possession,

custody, and/or control of the records that Plaintiff seeks. The DOJ’s headquarters is located at

950 Pennsylvania Avenue, N.W., Washington, D.C. 20530.

       5.      Defendant Federal Bureau of Investigation, headquartered at 935 Pennsylvania

Avenue N.W., Washington, D.C. 20535, is a component of DOJ that has possession, custody,

and/or control of records that Plaintiff seeks.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action and personal jurisdiction

over Defendants pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

       7.      Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).

                                              FACTS

       8.      Codebreaker Films’ FOIA requests, described in detail below, were made for

newsgathering purposes in connection with their film Enemies of the State, an investigative

documentary about Matthew DeHart, an alleged hacker and whistleblower.

       9.      On May 25, 2018, Codebreaker Films submitted a FOIA request to the FBI via

online portal (the “First Request”). A true and correct copy of Codebreaker Films’ First Request

(without attachment) is attached hereto as Exhibit A and is incorporated by reference herein.

       10.     Plaintiff’s First Request sought the following:


                                                  2
          Case 1:21-cv-01617-TNM Document 1 Filed 06/14/21 Page 3 of 8




       [C]opies of all records, including but not limited to video, audio, and written
       records such as FD_302 forms, regarding any interactions with and interviews of
       Matthew Paul DeHart by FBI Agents, including but not limited to Special Agent
       Adam Krametbauer, between August 6, 2010 and August 20, 2010, specifically on
       the following dates and locations:
               - August 6, 2010: Calais, Maine
               - August 6-10, 2010: Penobscot County Jail, Bangor, Maine
               - August 11 or 12, 2010: Cumberland County Jail, Portland, Maine
               - August 13-19, 2010: Strafford County Jail, Dover, New Hampshire
               ....
               Furthermore, we are looking for any records, including but not limited to
               video, audio, and written records, that mention Matthew Paul DeHart. This
               includes all FD-302 forms filed in connection with his person. It also
               includes any records of surveillance of Matthew Paul DeHart.

       11.     Plaintiff’s First Request included a signed privacy waiver/DOJ-361 form from Mr.

DeHart.

       12.     Plaintiff’s First Request sought both a fee benefit as a representative of the news

media under 5 U.S.C. § 552(a)(4)(A)(ii) and a fee waiver under 5 U.S.C. § 552(a)(4)(A)(iii).

       13.     By letter dated June 1, 2018, the FBI acknowledged receipt of Plaintiff’s First

Request, assigning it tracking number 1406831-000. A true and correct copy of the FBI’s June 1,

2018 acknowledgement letter is attached hereto as Exhibit B.

       14.     The FBI’s June 1, 2018 acknowledgement letter further stated that Plaintiff’s

request for a fee benefit as a representative of the news media was granted, and Plaintiff’s request

for a fee waiver was under consideration.

       15.     On August 13, 2018, Codebreaker Films submitted a second FOIA request to the

FBI via its online portal (the “Second Request”). A true and correct copy of Codebreaker Films’

Second Request (without attachment) is attached hereto as Exhibit C and is incorporated by

reference herein.

       16.     Plaintiff’s Second Request sought the following:


                                                 3
          Case 1:21-cv-01617-TNM Document 1 Filed 06/14/21 Page 4 of 8




       [C]opies of all records, including but not limited to video, audio, and written files,
       regarding the investigation of Matthew Paul DeHart by the Memphis Field Office
       of the FBI.

       17.     Plaintiff’s Second Request included a signed privacy waiver/DOJ-361 form from

Mr. DeHart.

       18.     Plaintiff’s Second Request sought both a fee benefit as a representative of the news

media under 5 U.S.C. § 552(a)(4)(A)(ii) and a fee waiver under 5 U.S.C. § 552(a)(4)(A)(iii).

       19.     By letter dated September 7, 2018, the FBI acknowledged receipt of Plaintiff’s

Second Request, assigning it tracking number 1415504-000. A true and correct copy of the FBI’s

September 7, 2018 acknowledgement letter is attached hereto as Exhibit D.

       20.     The FBI’s September 7, 2018 acknowledgement letter stated that Plaintiff’s request

for a fee benefit as a representative of the news media had not been granted.

       21.     By letter dated February 28, 2019, the FBI administratively closed FOIA request

1406831-000, stating that records responsive to that request would be processed in response to

FOIA request 1415504-000 (together, the “Combined Requests”). A true and correct copy of the

FBI’s February 28, 2019 letter is attached hereto as Exhibit E.

       22.     On October 12, 2019, Plaintiff sought an estimated date of completion for the

Combined Requests from the FBI’s Record/Information Dissemination Section. On October 15,

2019, a public information officer with the FBI replied and stated that that the estimated date of

completion for the Combined Requests was June 2020. A true and correct copy of Plaintiff’s and

Defendant FBI’s October 12–15, 2019 email correspondence is attached hereto, collectively, as

Exhibit F.

       23.     On July 15, 2020, Plaintiff sought an estimated date of completion for the

Combined Requests from the FBI’s Record/Information Dissemination Section. On July 20, 2020,



                                                 4
          Case 1:21-cv-01617-TNM Document 1 Filed 06/14/21 Page 5 of 8




a public information officer with the FBI replied and stated that the Combined Requests would

take approximately twenty-nine months to complete. A true and correct copy of Plaintiff’s and

Defendant FBI’s July 15–20, 2020 email correspondence is attached hereto, collectively, as

Exhibit G.

       24.     On April 23, 2021, Plaintiff sought an estimated date of completion for the

Combined Requests from the FBI’s Record/Information Dissemination Section. On May 3, 2021,

a public information officer with the FBI informed Plaintiff that the estimated date of completion

for the Combined Requests was November 2021. A true and correct copy of Plaintiff’s and

Defendant FBI’s April 23–May 3, 2021 email correspondence is attached hereto, collectively, as

Exhibit H.

                                  Current Status of the Request

       25.     As of the filing of this Complaint, Plaintiff has not received a determination with

respect to the Combined Requests.

       26.     As of the filing of this Complaint, Plaintiff has not received any records or portions

thereof responsive to the Combined Requests.

       27.     As of the filing of this complaint, the Combined Requests have been pending for

approximately 837 days.

                                     CAUSES OF ACTION

 COUNT I: VIOLATION OF FOIA FOR FAILURE TO COMPLY WITH STATUTORY
                             DEADLINES

       28.     Plaintiff repeats, realleges, and incorporates the allegations set forth in the

foregoing Paragraphs 1 through 27 as though fully set forth herein.

       29.     Defendants are agencies subject to FOIA. 5 U.S.C. §§ 552(f), 551.




                                                 5
            Case 1:21-cv-01617-TNM Document 1 Filed 06/14/21 Page 6 of 8




       30.      The Combined Requests properly seek records within the possession, custody,

and/or control of Defendants under FOIA.

       31.      The Combined Requests complied with all applicable regulations regarding the

submission of FOIA requests.

       3.       Defendants failed to make a determination regarding the Combined Requests within

the statutory deadlines as required by FOIA. 5 U.S.C. § 552(a)(6)(A).

       4.       Defendants’ failure to make a determination with respect to the Combined Requests

within FOIA’s statutory deadlines violates Defendants’ obligations under FOIA. 5 U.S.C. §

552(a)(6)(A).

       32.      Plaintiff has or is deemed to have exhausted applicable administrative remedies

with respect to the Combined Requests. 5 U.S.C. § 552(a)(6)(C)(i).


 COUNT II: VIOLATION OF FOIA FOR UNLAWFUL WITHHOLDING OF AGENCY
                              RECORDS

       33.      Plaintiff repeats, realleges, and incorporates the allegations set forth in the

foregoing Paragraphs 1 through 27 as though fully set forth herein.

       34.      Defendants are agencies subject to FOIA. 5 U.S.C. §§ 552(f), 551.

       35.      The Combined Requests properly seek records within the possession, custody,

and/or control of Defendants under FOIA.

       36.      The Combined Requests complied with all applicable regulations regarding the

submission of FOIA requests.

       37.      Defendants have not released any records or portions thereof in response to the

Combined Requests.

       38.      Defendants have not cited any exemptions to withhold records or portions thereof

that are responsive to the Combined Requests.

                                                6
         Case 1:21-cv-01617-TNM Document 1 Filed 06/14/21 Page 7 of 8




       39.    Defendants have not identified whether or how disclosure of each of the records or

portions thereof sought by the Combined Requests would foreseeably harm an interest protected

by a FOIA exemption and/or why disclosure is prohibited by law. 5 U.S.C. § 552(a)(8)(A).

       40.    Defendants have improperly withheld agency records responsive to the Combined

Requests in violation of FOIA. 5 U.S.C. § 552(a)(3)(A).

       41.    Plaintiff has or is deemed to have exhausted applicable administrative remedies

with respect to the Combined Requests. 5 U.S.C. § 552(a)(6)(C)(i).

                                   REQUEST FOR RELIEF

WHEREFORE, Plaintiff respectfully requests this Court:

   (1) order Defendants to conduct a search reasonably calculated to identify all records

       responsive to the Combined Requests;

   (2) enjoin Defendants from withholding all records or portions thereof responsive to the

       Combined Requests that are not specifically exempt from disclosure under FOIA;

   (3) issue a declaration that Plaintiff is entitled to disclosure of the requested records;

   (4) issue a declaration that Defendants’ failure to provide a timely determination in response

       to the Combined Requests violates their obligations under FOIA;

   (5) award Plaintiff reasonable attorney fees and costs reasonably incurred in this action

       pursuant to 5 U.S.C. § 552(a)(4)(E); and

   (6) grant such other relief as the Court may deem just and proper.



Dated: June 14, 2021

                                              Respectfully submitted,

                                              /s/ Katie Townsend
                                                 Katie Townsend
                                                 D.C. Bar No. 1026115

                                                  7
Case 1:21-cv-01617-TNM Document 1 Filed 06/14/21 Page 8 of 8




                            Email: ktownsend@rcfp.org
                            Adam A. Marshall
                            DC Bar No. 1029423
                            Email: amarshall@rcfp.org
                            Gunita Singh
                            D.C. Bar No. 1601923
                            Email: gsingh@rcfp.org
                            REPORTERS COMMITTEE FOR
                            FREEDOM OF THE PRESS
                            1156 15th St. NW, Suite 1020
                            Washington, DC 20005
                            Phone: 202.795.9303
                            Facsimile: 202.795.9310

                            Counsel for Plaintiff




                             8
